Exhibit 10.1

 
EXHIBIT 10.1 - AMENDED EMPLOYMENT AGREEMENT, DATED AS OF JUNE 21, 2011, BETWEEN
REGISTRANT AND CHERYL A. DRAGOO
 
AMENDED EMPLOYMENT AGREEMENT
 
THIS AMENDED EMPLOYMENT AGREEMENT is dated as of June 21, 2011, by and between
BOWL AMERICA INCORPORATED, hereinafter called “Corporation”, and Cheryl A.
Dragoo, hereinafter called “Dragoo.”


WITNESSETH:


WHEREAS, the Corporation’s prior Employment Agreement with Dragoo will expire
on July 3, 2011; and


WHEREAS, the parties desire to enter into a new employment contract to go into
effect on July 4, 2011; and


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:


1.           The Corporation hereby employs Dragoo, and Dragoo hereby agrees to
work for Corporation for a term of one year commencing on July 4, 2011, and
expiring at the end of Corporation’s next fiscal year on July 1, 2012.


2.           Dragoo shall serve as Controller, Chief Financial Officer, Senior
Vice President and Assistant Treasurer of the Corporation, performing the
functions and duties normally performed by a Controller, Chief Financial
Officer, Senior Vice President and Assistant Treasurer.


3.           Dragoo shall devote her full time and attention to the affairs of
the Corporation.


4.           The Corporation shall pay Dragoo as remuneration for her services
the sum of $156,424 for the fiscal year of the Corporation commencing on July 4,
2011 and ending on July 1, 2012, to be paid in bi-weekly installments.


5.           This Agreement is purely personal with Cheryl A. Dragoo and in the
event of her death or total disability during the contract period, this
Agreement shall terminate and the obligations of the Corporation to make any
further payments shall cease.
 

BOWL AMERICA INCORPORATED   ATTEST:                 /s/ Leslie H. Goldberg   
/s/ Michael T. Dick   By: Leslie H. Goldberg    Michael T. Dick     President  
  Assistant Secretary                           /s/ Cheryl A. Dragoo        
Cheryl A. Dragoo         Individually        

 

 